        Case 8-19-71020-reg                Doc 34         Filed 02/14/19      Entered 02/14/19 10:19:34


HAHN & HESSEN LLP
488 Madison Avenue
New York, New York 10022
Telephone: (212) 478-7200
Facsimile: (212) 478-7400
Mark T. Power, Esq.
Janine M. Figueiredo, Esq.

Proposed Counsel to Debtors and
Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------------- X
                                                                       :
In re:                                                                 :   Chapter 11
                                                                       :
Décor Holdings, Inc., et al.,             1
                                                                       :   Case No. 19-71020 (REG)
                                                                       :   Case No. 19-71022 (REG)
                                         Debtors.                      :   Case No. 19-71023 (REG)
                                                                       :   Case No. 19-71024 (REG)
                                                                       :   Case No. 19-71025 (REG)
                                                                       :
                                                                       :   Jointly Administered
---------------------------------------------------------------------- X

                                       FIRST DAY HEARING AGENDA

    Time and Date of Hearing:                     February 15, 2019 at 10:00 AM (Eastern) (the “First Day
                                                  Hearing”)

    Location of Hearing:                          Courtroom of the Honorable Robert E. Grossman, United
                                                  States Bankruptcy Court for the Eastern District of New
                                                  York, Alfonse M. D’Amato U.S. Courthouse, 290 Federal
                                                  Plaza, Courtroom 860, Central Islip, New York 11722

    Copies of First Day Motions:                The motions to be heard at the First Day Hearing (the “First
                                                Day Motions”) may be viewed on the Court’s website
                                                (http://www.nyeb.uscourts.gov/) with a login and password
                                                to the Court’s Public Access to Court Electronic Records. The
                                                First Day Motions are also available at no cost on the
                                                following website: https://omnimgt.com/radg.




1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Décor Holdings, Inc. (4174); Décor Intermediate Holdings LLC (5414); The
Robert Allen Duralee Group, Inc. (8435); The Robert Allen Duralee Group, LLC (1798); and The Robert
Allen Duralee Group Furniture, LLC (2835). The corporate headquarters and the mailing address for the
Debtors listed above is 49 Wireless Boulevard, Suite 150, Hauppauge, NY 11788. The Debtors also maintain
a separate corporate office at 2 Hampshire Street, Suite 300, Foxboro, MA 02035.
       Case 8-19-71020-reg     Doc 34     Filed 02/14/19       Entered 02/14/19 10:19:34


  I.       First Day Matters

              Application for an Order Appointing Omni Management Group, Inc. as Claims and
               Noticing Agent for the Debtors Pursuant to 28 U.S.C. §156(c), 11 U.S.C. 105(a), and
               E.D.N.Y. Administrative Order No. 658 Nunc Pro Tunc to the Petition Date (the
               “Omni Motion”) [D.I. 5];

              Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors
               to (A) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362,
               364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and (B) Use Cash Collateral
               Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11
               U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final Hearing Pursuant to
               Bankruptcy Rules 4001(b) and (c) (the “DIP Financing Motion”) [D.I. 13];

              Motion of the Debtors for Entry of Interim and Final Orders Authorizing (A) the
               Debtors to (I) Continue to Use Their Existing Cash Management System and (II)
               Maintain Their Existing Bank Accounts, (B) Waiving the Requirements of Section
               345(b) of the Bankruptcy Code, and (C) Granting Certain Other Related Relief (the
               “Cash Management Motion”) [D.I. 14];

              Motion for Interim and Final Orders Authorizing the Debtors (I) to Pay or Honor (A)
               Prepetition Wages, Compensation, Employee Benefits, and Related Items, and (B)
               Prepetition Employee Payroll Taxes, Deductions, and Withholdings, and (II) to
               Continue the Employee Benefits in the Ordinary Course (the “Prepetition Wage
               Motion”) [D.I. 17].


Dated: February 14, 2019
       New York, New York

                                                   Respectfully submitted,

                                                    /s/ Mark T. Power
                                                   HAHN & HESSEN LLP
                                                   488 Madison Avenue
                                                   New York, New York
                                                   Telephone: (212) 478-7200
                                                   Facsimile: (212) 478-7400
                                                   Mark T. Power, Esq.
                                                   Janine M. Figueiredo, Esq.
                                                   Jacob T. Schwartz, Esq.
                                                   Jeremiah P. Ledwidge, Esq.

                                                   Proposed Counsel to the
                                                   Debtors and Debtors in Possession




                                               2
